Mr. Justice Gest delivered the opinion of the court. This is a suit by appellee upon a certificate of membership issued by appellant to Henry Buxton in which the. appellee is made beneficiary. The certificate provides that the defendant shall not be liable in case the member commits suicide, whether sane or insane, “ expept it be committed in delirium resulting from illness, or while the member is under treatment for insanity, or has been judicially declared to be insane.” The defendant filed its plea that the said Henry Buxton committed suicide and negativing the exceptions above stated. The case was tried wholly upon this plea. The pica was proven beyond question, but the verdict and judgment were for the plaintiff. Divers errors prejudicial to the appellant were committed upon the trial, but in view of our finding of facts it is unnecessary to discuss them. The judgment will be reversed without remanding. Reversed. Finding of facts, to be incorporated in the judgment of the court: We find that the said Henry Buxton committed suicide, and that the act of suicide was not committed in delirium resulting from illness, nor while he was under treatment for insanity, nor after he had been judicially declared to be insane.